*120Rehearing denied April 17, 1923.
On Petition for Rehearing.
(214 Pac. 348.)
Department 2.
For the petition, Mr. Fred F. Smith and Mr. L. L. Bay.
Contra, Messrs. Williams é Bean.
McCOURT, J.
Counsel for plaintiff, in a petition for rehearing, urges that the decision of this court upon the facts ignores the verdict of the jury, expressing a contrary finding, and is against the weight of the evidence.
The verdict of the jury was advisory only. We are satisfied that the conclusion we have heretofore reached is correct, even though it be conceded that the verdict of the jury comprehended the matters of fact upon which the reversal of the decree as to Wilhelmina Day is based.
We gather from the petition for rehearing that counsel for plaintiff regards the result declared in our opinion, or the language employed in expressing the same, as a reflection upon his professional integrity.
We did not intend to impugn the motives or the conduct of counsel. It is manifest that counsel acted in good faith, and that he honestly believed that he had obtained the valid assent of Wilhelmina Day to the note and mortgage in suit. But the fact that counsel was actuated by good faith does not supply the absence of the free and voluntary assent of Mrs. *121Day, which was essential to render her liable upon the note and mortgage.
The decision of the court conflicts with the opinion of counsel, formed at the time the transactions occurred, but does not imply abuse of professional obligation on his part.
It is simply a case in which the zeal of counsel to serve his client faithfully, efficiently and expeditiously prevented and disqualified him from viewing the situation from the standpoint of the judicial tribunal, to which the legal effect of the transactions was later brought for decision.
Petition for rehearing denied.
Rehearing Denied.
McBride, C. J., and Bean and Brown, JJ., concur.